                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 CONSTRUCTION INDUSTRY                           )
 LABORERS PENSION FUND, et al.,                  )
                                                 )
                                Plaintiffs,      )
                                                 )     Case No. 4:18-cv-00580-NKL
 v.                                              )
                                                 )
 FULSOM BROTHERS, INC.,                          )
                                                 )
                                Defendant.       )
                                                 )

                                              ORDER

       Before the Court is Plaintiffs’ request to strike Defendant’s demand for a jury trial, Doc.

22. For the following reasons, Plaintiffs’ request is denied.

I.     Background

       This is an action to recover unpaid employee benefit plan contributions.          Plaintiffs are

trustees of an allegedly compliant benefit plan under the Employment Retirement Income Security

Act (“ERISA”). Plaintiffs allege that Defendant failed to pay certain fringe benefit contributions

to Plaintiffs, as required by the parties’ collective bargaining agreement and ERISA section 515,

29 U.S.C. § 1145. Plaintiffs assert that pursuant to ERISA section 502(g), id. at § 1132(g), they

are “entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid

fringe benefit contributions as provided for in the[ir] Trust Agreement, as amended; liquidated

damages . . . reasonable attorneys’ fees; and their cost of this action.” Doc. 1 (Complaint), p. 5, ¶

15. Defendant requests a trial by jury. Doc. 16 (Demand for Jury Trial).

       The Court first became aware of a dispute regarding Defendant’s jury demand, when the

parties filed their joint proposed scheduling order, in which the parties stated, “Plaintiffs intend to
submit an opposition to Defendant’s jury trial demand.” Doc. 18 (Joint Proposed Scheduling

Order), p. 4. Thereafter, the Court held a teleconference with the parties during which it ordered

“Plaintiffs to show cause, on or before October 30, 2018, why Defendant’s demand for trial by

jury should not be granted.” Doc. 20 (Minute Entry). Plaintiffs filed a response to that order,

requesting that “Defendant’s demand for a jury trial in the instant matter be stricken.” Doc. 22

(Plaintiffs’ Response to Show Cause), p. 3. Defendant filed a response, requesting that Plaintiffs’

request to strike the jury demand be denied. Doc. 24 (Defendant’s Response). Plaintiffs did not

reply.

II.      Discussion

         When a party demands a jury trial, “[t]he trial on all issues so demanded must be by jury

unless” the parties stipulate to a nonjury trial or “the court, on motion or on its own, finds that on

some or all of those issues, there is no federal right to a jury trial.” Fed. R. Civ. P. 39(a)(2). The

Seventh Amendment preserves the right of trial by jury in “[s]uits at common law.” The Supreme

Court has interpreted suits at common law to mean “suits in which legal rights were to be

ascertained and determined, in contradistinction to those where equitable rights alone were

recognized, and equitable remedies were administered.” Feltner v. Columbia Pictures Television,

Inc., 523 U.S. 340, 348 (1998) (quoting Parsons v. Bedford, 3 Pet. 433, 447 (1830) (emphasis in

original)).

         Admittedly, this action involves “mixed claims for equitable and [legal] relief.” Doc. 22,

p. 2; Doc. 24, p. 4. However, Plaintiffs argue that Defendant’s jury demand should be stricken

because “Eighth Circuit case law suggests that a jury trial is unavailable when there are mixed

claims for equitable and monetary relief in an ERISA action.” Doc. 22, p. 2. In support of this

argument, Plaintiffs cite In re Vorpahl, 695 F.2d 318 (8th Cir. 1982). The Vorpahl court,



                                                  2
 
interpreting ERISA section 502(a), found “[t]he mere fact that petitioners pray for monetary relief

in part does not mandate that this action be characterized as legal rather than equitable.” Id. (citing

Curtis v. Loether, 415 U.S. 189, 196 (1974)); see also United Mine Workers of Am. v. Am.

Commercial Lines Transp Servs., L.L.C., No. 4:08CV1777SNLJ, 2010 WL 2245084, at *2 (E.D.

Mo. June 2, 2010) (concluding “mere fact that the plaintiffs seek restoration of their retirement

benefits under the 2004 CBA as ‘money damages’ does not require this case to be characterized

as a legal claim under ERISA entitling them to a jury trial”). The court reasoned that “because

any monetary relief turns on a determination of entitlement to benefits, we consider such relief to

be an integral part of an equitable action.” Id.

       However, the Vorpahl court “did not expressly or implicitly state that all ERISA actions

may not be appropriately tried to a jury.” Utilicorp United Inc. for Benefit of Utilicorp United,

Inc. Employee v. Kemper Financial Services, Inc., 741 F.Supp. 1363, 1367 n.4 (W.D. Mo. 1989);

Int’l Bhd. of Elec. Workers Local Union No. 22 v. Morrissey Elec. Co., No. 8:11CV152, 2011 WL

5842370, at *2 (D. Neb. Nov. 21, 2011) (“In Vorpahl, the Eighth Circuit did not address the

question of whether a party is entitled to a jury trial in claims against employers bound by

collective bargaining agreements to collect delinquent contributions under ERISA.”).

       Moreover, the Vorpahl court’s analysis was limited to an interpretation of ERISA section

502(a). Plaintiffs’ claims rely on ERISA section 502(g). ERISA section 502(g), unlike section

502(a), authorizes “such other legal or equitable relief.” 29 U.S.C.A. § 1132(g)(2)(E). Although

the Eighth Circuit has not directly addressed a demand for a jury trial under subsection (g), the

Third Circuit has explicitly found that this textual difference in section 502(g) confers a right to a

jury trial. Sheet Metal Workers Local 19 v. Keystone Heating and Air Conditioning, 934 F.2d 35,

39 (3rd Cir. 1991) (“We hold that there is a right to a jury trial for claims implicating Section



                                                   3
 
502(g)(2), 29 U.S.C. § 1132(g)(2).”). The Keystone court, in an opinion written by then Circuit

Judge Alito, reasoned that the word “legal” is a term of art that connotes the right to a jury trial

and demonstrates Congress’ intent to provide a jury trial for claims for unpaid contributions

brought under section 502(g). Id. at 40 (“Just as the wording of Section 502(a)(3) evinces a

congressional intent not to confer a right to a jury trial, the different terminology employed in

Section 502(g)(2) evinces a congressional intent to confer such a right.”); see also Illinois State

Painters Welfare Fund v. Brummet, No. 03-CV-226-DRH, 2006 WL 83465, at *2–3 (S.D. Ill. Jan.

11, 2006) (concluding the same).

              Neither party has provided the Court with any United States Supreme Court or Eighth

Circuit authority determinative as to whether claims for delinquent contributions may be tried by

jury.1 In the absence of binding authority directly speaking to the issue at hand, the Court declines

to strike Defendant’s jury demand. Int’l Bhd. of Elec. Workers Local Union No., 2011 WL

5842370, at *2.

III.          Conclusion

              Plaintiffs’ request to strike Defendant’s jury demand, Doc. 22, is denied.


                                                                   s/ Nanette K. Laughrey
                                                                   NANETTE K. LAUGHREY
                                                                   United States District Judge

Dated: December 4, 2018
Jefferson City, Missouri

                                                            
1
  Plaintiffs also argue that case law from the Seventh, Ninth, and Eleventh Circuits finding no right
to a jury trial under 29 U.S.C. § 1401(b) is persuasive because like section 1145 (ERISA section
515) section 1401 is a congressionally created enforcement mechanism. See McDougall v. Pioneer
Ranch Ltd. P’ship, 494 F.3d 571, 577 (7th Cir. 2007); Bd. of Trustees of W. Conference of
Teamsters Pension Tr. Fund v. Thompson Bldg. Materials, Inc., 749 F.2d 1396, 1404 (9th Cir.
1984); Connors v. Ryan’s Coal Co., 923 F.2d 1461, 1465 (11th Cir. 1991). However, the courts’
analysis in those cases is limited to claims under section 1401, and like Vorpahl does not address
the question of whether claims for delinquent contributions may be tried by jury.
                                                               4
 
